 
Contract
 
for
 
Content Hosting and Services
“Applications and Games Service”
 
between
 
Vodafone D2 GmbH
Am Seestern 1
40547 Düsseldorf, Germany
 
-hereafter known as “VF D2” -
 
and
 
Twistbox Games Ltd & Co KG
Lohbachstr. 12
58239 Schwerte
Germany
 
- hereafter known as the “Vendor” -
 
- both hereafter referred to jointly as “Parties” -
 
 
August 2007
Commercial in Confidence - Not for Disclosure
 

 

--------------------------------------------------------------------------------


 
CONTENTS:



   
Page:
A. General
 
5
       
1.
Preamble
 
5
       
2.
Subject Matter of Contract
 
5
       
3.
Scope of Service
 
6
       
4.
Content Handling
 
6
       
5.
Service Development
 
8
       
6.
Operating the Service
 
8
       
7.
Reporting and License Administration
 
9
       
8.
Further Development
 
9
       
9.
Prices, Payments
 
10
       
10.
Contracts of Service
 
11
       
11.
Surety for VF D2
 
12
       
B.
Contractual Services  
13
       
12.
Characteristic of the Services
 
13

 
Page 2 of 31

--------------------------------------------------------------------------------


 
13.
Vendor Personnel
 
14
       
14.
Crisis Management
 
14
       
15.
Certification, Quality Indicators
 
14
       
16.
Other Testing by Vendor
 
15
       
17.
Deadlines, Delays, System Failures
 
15
       
18.
Warranty, Liability
 
16
       
19.
Compensation for Loss of Sales
 
18
       
20.
Monitoring of Performance of Service
 
18
     
C. Acceptance and Further Procedure
 
19
       
21.
Acceptance
 
19
       
22.
Contractual Penalty for Faults during Acceptance
 
20
       
23.
Services
 
11
       
24.
Environmental Legal Provisions, Waste Disposal
 
20
       
25.
Compliance with Human Rights Principles
 
21
       
26.
Rights to Services Performed, Results of Work, and Means of Work
 
21

 
Page 3 of 31

--------------------------------------------------------------------------------


 
D. Other
 
23
       
27.
Third-Party Rights
 
23
       
28.
Contractual Penalties
 
23
       
29.
Contact Persons
 
24
       
30.
Obligation to Cooperate
 
24
       
31.
Confidentiality, Data Protection
 
24
       
32.
Sub-Contractors, Third Parties
 
26
       
33.
Insurance
 
26
       
34.
Prohibition of Transfer of Claims
 
26
       
35.
Term of Contract, Termination
 
26
       
36.
Period of Limitations
 
27
       
37.
Changes to Services
 
28
       
38.
Site of Fulfillment, Court of Jurisdiction
 
29
       
39.
Applicability for Other Vodafone Companies
 
29
       
40.
Applicable Law, Requirement of Written Form, Severance Clause
 
29

 
Page 4 of 31

--------------------------------------------------------------------------------


 
A. General
 
1. Preamble
 
Only the German version of this document is authoritative.
 
VF D2 is a mobile phone network operator and provides end customers and others a
range of value-added services and products. The vendor, as a specialized service
provider for mobile network operators and other business customers, develops and
operates mobile value-added solutions. VF D2 intends to use individual or
multiple added-value service solutions provided by the vendor for company
purposes. VF D2 also intends to draw on the experience gained from working with
the vendor for the benefit of the Vodafone Group, i.e. for all the Vodafone
Group Pic’s direct and indirect subsidiaries, insofar VF D2 views this as
pertinent in each specific case. In this context, and to achieve these goals,
the parties agree on the following contractual terms and conditions.
 
2. Subject Matter of Contract
 

2.1
The subject matter of this contract is to acquire the hosting and provide the
following products to end customers, including their further development
(hereafter “contractual services”): Applications and games that end customers
download to their mobile phones or play on line without the option of storing
(hereafter “contractual products”), including design and hosting of the related
WAP and WEB pages. The details are contained in the attachments to this
contract, especially in the “Specifications” attachment.

 

2.2
Services shall be provided via a number of sales channels, especially the
Vodafone WAP portal and also WEB portals. The details are contained in the
attachments to this contract, especially in the “Specifications” attachment.

 

2.3
This contract governs the vendor’s provision of the infrastructure and
application for use by the customer via the VF D2 network, and all rights and
obligations resulting from this for the parties.

 

2.4
The vendor assumes responsibility for content handling including the
clarification of rights, pursuant to the requirements in the “Specifications”
attachment. VF D2 and the vendor shall jointly agree on the focus of content
design and optimize it according to the sales figures achieved. In the event of
disagreement, VF D2’s decision is binding.

 

2.5 
The vendor shall - if desired by VF D2 - conclude contracts with content
partners to be named by VF D2 and design an attractive and up-to-date portfolio.

 
Page 5 of 31

--------------------------------------------------------------------------------


 

2.6
If nothing to the contrary is agreed, all services provided by the vendor to VF
D2 shall be offered to the customer in the name of VF D2.

 
3. Scope of Service
 

3.1
The vendor shall provide, at no additional cost, the infrastructure and
application for customer use as well as a complete and error-free integration of
vendor systems with all relevant systems belonging to VF D2, the Vodafone Group
(e.g. GSP) and / or any third-party partners specified by VF D2. This shall
apply irrespective of whether the vendor, and / or third parties, were involved
in the creation of the existing relevant VF D2 systems.

 

3.2
The vendor also undertakes to integrate, at no extra cost, a fully functional
test version of every service in the multi-vendor test center operated jointly
by VF D2 and vendors, which consists of a technical model of the VF D2 mobile
network.

 

3.3
If the technical specifications set down in this contract, including
attachments, are incomplete, the vendor shall nevertheless be obligated to
implement the services, such that the results are functional and complete,
conforming both with latest technology and all other clauses in this contract.
If the aforementioned specifications are not suited to achieve service goals or
contain errors, the vendor shall notify VF D2 of this, suggest any adjustments
or changes needed to achieve the service goals, and implement these, should VF
D2 demand, at no additional cost. Where software is used and no agreement has
been made to the contrary, the vendor shall use the newest version of the
respective software.

 

3.4
The vendor shall, for every service performed, provide at no extra charge
operating instructions, documentation, interface descriptions, and other
information required by VF D2 for use, support, maintenance and repair of the
contractual services, as well as for understanding how they function.

 

3.5
The vendor shall provide training sessions and training documents for training
the relevant VF D2 personnel (e.g. in Customer Care, Product Management, Partner
Integration) as well as for third-party partners, where applicable. This shall
also apply for when launching new releases.

 
4. Content Handling
 
The vendor shall also take responsibility for content handling, and in certain
cases, if desired by VF D2, for acquiring and supplying an attractive portfolio
of the contractual products. The number of, and details pertaining to, the
products to be provided at the start, or in the course of time, is set down in
the “Specifications” attachment. The vendor shall acquire the portfolio as
follows:



4.1
The vendor shall himself acquire licenses for customer use of the contractual
products, if this is desired by VF D2 in specific cases. The vendor shall follow
VF D2’s specifications in doing so.

 

Page 6 of 31

--------------------------------------------------------------------------------


 

4.2
The vendor hereby transfers to VF D2 the non-exclusive right to offer and
advertise the contractual products for which the vendor obtained licenses in the
Vodafone-live! Portal and in the Vodafone internet presence, and to make them
publicly available via downloads to customers of Germany mobile network
providers, service providers pursuant to the Telecommunications Act (TKG), and
mobile virtual network operators, such that users can determine themselves place
and time of access. This includes, in the case of a download, the right to grant
users the right to duplicate and save contractual products to their mobile end
devices. The right to advertise the contractual products in all media is also
transferred to VF D2. Due to potential non-concurrence on the part of licensers
regarding advertising (product endorsement by artist), VF D2 shall inquire about
advertising in media other than Vodafone Live! in good time to obtain written
approval by the vendor or the licenser.

 

4.3
VF D2 itself owns licenses for the contractual products, which VF D2 acquired
from licensers. VF D2 hereby grants - as far as possible - the vendor the right
to store the contractual products for which VF D2 acquired licenses on the
vendor’s servers for use as downloads. The vendor shall be obligated to observe
all rules of the VF D2 licenser regarding the contractual products, and to
perform for VF D2 any contractually-agreed release processes etc.

 

4.4
The vendor shall provide the licensers the options for delivering data for the
contractual products specified in the “Specifications” attachment. The vendor
shall describe these delivery processes in detail in a document that either
vendor or VF D2 shall supply to the licensers.

 

4.5
The vendor shall optimize for downloading the data delivered pursuant to section
4.4. The vendor shall also ensure that all end devices listed in the
“Specifications” attachment shall be supported for the contractual services, by
the dates named therein. VF D2 shall provide the vendor with an updated version
of this list at regular intervals, and notify the vendor in good time of any end
devices added. The vendor shall support the latest versions of the listed end
devices for contractual services.



Page 7 of 31

--------------------------------------------------------------------------------


 
5. Service Development
 
The vendor shall develop the platform for the contractual service to conform
with VF D2 specifications. The following points are especially important:
 

5.1
The service’s scope of function at time of launch shall comply with the
specification in the “Specifications” attachment.

 

5.2
The navigation for the service as well as the page displays shall comply with
the contract attachments and require clearance from VF D2 in the framework of
integration preparation.

 

5.3
The link to VF D2 content tracking system shall conform with the specifications
for the Integrated Purchase Page (IPP) interface contained in the
“Specifications” attachment. If needed, the vendor shall implement a link to
additional billing systems used by VF D2 (such as credit card, online payment).

 

5.4
The vendor shall ensure that categorization of the contractual products conforms
with the specifications set down by VF D2.

 

5.5
The vendor shall always protect the contractual products against non-permitted
storing, copying or forwarding according to the relevant VF D2 specifications.

 

5.6
The vendor shall - if nothing to the contrary is stipulated - implement the
integration in the Vodafone-live! portal pursuant to the specifications
regarding PML authoring contained in the “Specifications” attachment.

 

5.7
Where the specifications and instructions provided by VF D2 are not suited to
achieve service goals or contain errors, the vendor shall notify VF D2 of this,
suggest any adjustments or changes needed to achieve the service goals, and
implement these, should VF D2 demand, at no additional cost.

 
6. Operating the Service
 
The vendor shall hold full responsibility for the technical and content-related
operation of the contractual service. This comprises the following:
 

6.1
The vendor shall be responsible for hosting the service and all contractual
products. Requirements relating to technical availability etc. are specified in
the “Service Level Agreement” attachment.

 

Page 8 of 31

--------------------------------------------------------------------------------


 

6.2
The vendor shall regularly consult with VF D2 on the guidelines for content
design. A detailed description of this is contained in the “Specifications”
attachment.

 

6.3
The vendor shall regularly update the service portfolio or contents. A detailed
description of this is contained in the “Specifications” attachment.

 

6.4
Where the specifications as described are not suited to achieve service goals,
or contain errors, the vendor shall notify VF D2 of this, suggest any
adjustments or changes needed to achieve the service goals, and implement these,
should VF D2 demand, at no additional cost.

 
7. Reporting and License Administration
 
The vendor, in the framework of the contractual service, shall process the
transaction data collated for the following purposes:
 

7.1
The vendor shall regularly provide VF D2 with the statistics and management
reports listed in the “Specifications” and “Service Level Agreement” attachments
in electronic form and, if needed, in writing.

 

7.2
The vendor shall transfer all types of invoices relating to the licenses for the
contractual products (such as for GEMA, licensers and other partners) - either
in its own name to the relevant third parties, within the time limit specified
in the respective agreements, or in the case of VF D2 license agreements, to VF
D2 within the time limit specified, and to answer any related queries from third
parties or VF D2. The vendor shall be responsible for complying with all other
contractual obligations arising from its own license agreements, as well from
vendor’s obligations arising from VF D2 license agreements, in providing the
contractual services. Provided that the vendor shall not be responsible for any
financial obligations owed by VF D2 to any third parties.

 

7.3
The vendor shall pay the license payments resulting from these invoices within
the time specified, on receipt of correct licensers’ invoices.

 
8. Enhancement
 
The vendor and VF D2 shall enhance the contractual service on a continual basis,
as follows:



8.1
The vendor shall continually enhance the contractual service, in mutual
agreement with VF D2, at no additional charge. In order to protect VF D2’s first
mover status, the vendor shall implement for VF D2 at an early point in time
additional features made possible by technological progress, introduced by VF D2
competitors, required by the VF Group in the framework of cross-concern product
planning, or implemented by the vendor for other customers.

 
Page 9 of 31

--------------------------------------------------------------------------------


 

8.2
For this purpose, the vendor and VF D2 shall hold a joint workshop once a month,
unless otherwise agreed. The vendor shall record the result of this workshop in
the form of a specification together with a project plan for implementation, and
send it to VF D2 for clearance. In the event of clearance being refused, the
vendor shall improve the specification and project plan to incorporate the
wishes of VF D2.

 

8.3
On clearance being given, the vendor shall proceed with implementation pursuant
to project plan and to this contract.

 
9. Prices, Payments, Audit
 

9.1
The prices are specified in the “Prices and Discounts” attachment to this
contract. Prices are exclusive of sales tax and in euros if not otherwise
specified. All contractual services are paid for according to the “Prices and
Discounts”, and the “Consulting, Prices and Service” attachments.

 

9.2
The prices or revenue share agreed cover all the vendor’s costs arising in
connection with service performance.

 

9.3
If the vendor draws certain parts of a service from a third party, according to
agreement or stipulated by VF D2, the vendor shall be obligated to pass on to VF
D2 purchase price savings arising in business with a third party, subsequent to
agreement on the applicable price between the vendor and VF D2. Any price
mark-up made for the vendor’s purchase price shall be shared proportionally.

 

9.4
VF D2 shall pay the contractual fee to the vendor within 30 days of receipt of a
correct invoice.

 

9.5
If the vendor does not dispute the correctness of the usage overviews provided
by VF D2 within a year of their receipt, they shall count as correct and binding
for the vendor.



Page 10 of 31

--------------------------------------------------------------------------------


 

9.6
The invoice must contain the vendor’s tax number and sales tax certificate.

 

9.7
Payment by VF D2 shall not imply any agreement with the invoice.

 

9.8
VF D2 will keep accurate and complete records in accordance with generally
accepted accounting principles in order to determine the accuracy of the
payments, and retain such records for at least three (3) years following their
generation. As long as the vendor is providing services to VF D2 under the terms
of this contract, the vendor or its legal representative will have the right,
subject to ten (10) days prior written notice to VF D2, to audit, and review all
applicable records and accounts once each calendar year during VF D2’s normal
business hours. VF D2 will pay to the vendor all amounts discovered to be due to
vendor as a result of any audit within thirty (30) days of invoice. In addition,
in the event any such audit by vendor reveals a discrepancy of 10 percent (10%)
or more in vendor’s favor, VF D2 will pay all reasonable costs of the vendor’s
audit, and such costs shall be added to vendor’s invoice for amounts due.

 
10. Services
 

10.1
If VF D2 orders additional advisory or consulting services to which contract of
service laws apply, the terms of this contract are valid as stipulated above,
except for the following departures:

 

10.2
An acceptance procedure shall not take place - with the exception of repair and
error elimination services in the framework of an agreement on maintenance
services.

 

10.3
Payments are made at 100% within 30 days of fulfillment of service and due
invoicing, on the basis of detailed proof of service.

 

10.4
If the vendor’s service comprises the commercial supply of temporary workers,
the vendor shall guarantee the possession of an unlimited permit for the
commercial supply of temporary workers pursuant to section 1, paragraph 1 of the
Temporary Labor Assignment Act (German acronym: AÜG), and that the vendor has in
the past ensured correct payment of taxes and social insurance contributions and
shall continue to do so.

 

10.5
If payment on a time and material basis has been agreed for individual secondary
services, billing shall comply with the “Consulting Prices and Services”
attachment.

 
Page 11 of 31

--------------------------------------------------------------------------------


 
11. Surety for VF D2
 

11.1
No later than 6 weeks after the conclusion of this contract, the vendor will
place at the disposal of VF D2 an absolute surety that waives the benefit of
discussion, to the sum of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] euros, in a major bank domiciled in the European
Union. At the end of the third month after the services are operational in
accordance with the milestone plan, the aforementioned surety can be reduced
to [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] euros. At the end of the twelfth month after the services are operation
in accordance with the milestone plan, the surety can be reduced to [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] euros.

 

11.2
The aforementioned surety shall serve the securing of all VF D2 claims to
service fulfillment, and claims arising from breach of vendor duties, especially
warranty claims and reimbursement claims. The vendor shall be able to reclaim
the surety 24 months after the services are operational.



Page 12 of 31

--------------------------------------------------------------------------------


 
B. Contractual Services
 
12.   Characteristics of the Services
 

12.1
The vendor shall faultlessly perform the services pursuant to the relevant
contractual terms. This includes implementation of the latest science and
technology available at the point in time of service fulfillment to the extent
relevant for the respective services.

 

12.2
Furthermore, the services shall comply with the principles of good business
sense, with the principles of correct accounting and, where applicable, with the
principles of correct data processing.

 

12.3
The vendor’s services shall meet all the technical specifications as defined by
VF D2, pursuant to the latest version of the specifications. The delivery shall
conform to the agreed specifications, and comply with all relevant laws,
ordinances, rules and norms, especially regarding technical safety, workplace
and health safety, and protection of the environment and fire prevention.

 

12.4
If due to technical or legal circumstances, it becomes urgently necessary to
change the scope of service, or to depart from the aforementioned terms, the
vendor shall notify VF D2 of this immediately orally and in writing, and
immediately instruct VF D2 about viable potential solutions, and agree any
changes with VF D2. VF D2 shall not be obliged to accept any detrimental price
alteration resulting from such changes. Any warranty claims and / or claims for
payment of contractual penalties shall remain unaffected.

 

12.5
The vendor shall inform VF D2, at no extra charge, of changes in the state of
science and technology, and of products that have become important in the market
and might affect the contractual services. The vendor’s obligation pursuant to
section 8.1 shall remain unaffected.

 

12.6
The vendor shall guarantee that services are interoperable with VF D2 IT systems
as they were at the time that the vendor gained knowledge of them, or, pursuant
to contractual terms between the parties, should have gained knowledge of them.

 

12.7
Connection of third-party computers or systems (especially PCs, laptops, servers
etc.) to the VF D2 company network is not permitted.



Page 13 of 31

--------------------------------------------------------------------------------


 
13. Vendor Personnel
 

13.1
The vendor shall be obligated to deploy qualified personnel, sufficient in
number for contract implementation.

 

13.2
The vendor shall, at own expense, regularly train employees entrusted with
contract implementation, in order that all services comprising contract
implementation retain a consistent level of quality over the whole duration of
implementation.

 

13.3
If the vendor performs services on VF D2 premises, the vendor shall immediately
inform VF D2 of any workplace injuries to vicarious agents.

 
14. Crisis Management
 

14.1
To avoid major threats to the error-free functioning and utilizability of the VF
D2 network, i.e. crises, VF D2 conducts business continuity planning pursuant to
BS7799 / ISO IEC 17799. These processes enable VF D2 to be prepared in advance
for a crisis.

 

14.2
In order to safeguard delivery and performance during or after a crisis
affecting VF D2 and / or the vendor, the vendor is obligated to implement
similar or equivalent processes describing and securing all relevant activities
and the vendor’s crisis management in such situations.

 
These processes shall describe how the vendor will respond in specific
situations, such as malfunctioning of the VF D2 network, or a vendor production
halt due to natural catastrophe or fire.
 
The vendor is obligated to document these processes in written form and to check
them regularly regarding their capacity to function. The vendor shall, on
request, make this documentation available to VF D2.
 
15. Certification, Quality Indicators
 

15.1
The parties agree that the vendor shall implement a properly documented quality
management system that meets the EN ISO 9001:2000 standards. All services,
products, projects, and processes will be implemented according to the
guidelines of said quality management system.

 

15.2
The vendor shall be obligated to comply with the quality standards specified in
the “Example: ASP Quality Requirements” attachment.



Page 14 of 31

--------------------------------------------------------------------------------


 

15.3
The parties shall agree on quality indicators for all services to be performed
by the vendor. The vendor shall guarantee conformity with these. This shall hold
in particular for all specifications in the contractual agreements relating to
speed, absence of faults, data throughput, admissible downtimes and response
times.

 
16. Other Testing by the Vendor
 

16.1
The vendor shall regularly test the services’ conformity with the contract,
especially regarding compliance with the quality indicators, and shall document
the test results in writing in meaningful test logs. The vendor shall retain
these test logs for a period of two years from the date of their respective
compiling. VF D2 shall have the right to view any or all of these test protocols
at any time or request the submission of photocopies.

 

16.2
If nothing to the contrary is agreed for specific cases, tests shall be
performed once a month.

 
17. Deadlines, Delays, System Failures
 

17.1
The vendor shall perform all services on time, and, in particular, meet all
agreed service deadlines. Deadlines for providing a defined acceptance procedure
shall also be regarded as service deadlines. If it should transpire that the
performance of a (component) service on time is, for what ever reason, not
possible, the vendor shall be obligated to notify VF D2 of this immediately,
orally and in written form by fax, together with details of the reasons. The
obligation pursuant to sentence 1 remains unaffected by this.

 

17.2
Service performance deadlines are, in particular, specified in the “Milestones”
and “Specifications” attachments to this contract. The legal consequences of
non-compliance with the service performance deadlines specified in the
aforementioned attachment shall only take effect in cases where, for the
respective service, VF D2 had an obligation to co-operate of more than
negligible extent, if the vendor was to blame for the tardiness. In all other
cases, the vendor need not have been at fault for the legal consequences to take
effect.

 

17.3
For service deadlines, a contractual penalty of [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] euros per day the deadline is
exceeded shall become due and payable during the first 14 days, with a penalty
of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] euros for each day hereafter, not to exceed a total for a single instance
of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] euros. The same shall apply if no deadline has been agreed, but VF D2 has
set the vendor a reasonable time period for performing the service, and this has
expired without any result.



Page 15 of 31

--------------------------------------------------------------------------------


 

17.4
For service downtime, the vendor shall pay VF D2 the following contractual
penalty: On availability falling short of the agreed level as per Section 3.3 of
the SLA, the contractual penalty shall comprise [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] euros for every further started
hour of system downtime / system impairment. The contractual penalty shall not
exceed [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24B-2] euros for an individual case, irrespective of the total duration of
system failure / impairment. The terms of the “Service Level Agreement”
attachment to this contract, as well as vendor obligations connected to them
pursuant to this contract, shall remain unaffected.

 

17.5
In the event of the vendor’s failure to meet the agreed deadlines, modification
/ revision by the parties of the schedule originally agreed upon shall not
affect the vendor’s obligation to pay contractual penalties resulting from
failure to comply with the original schedule.

 

17.6
Legal rights are not affected by tardy or unperformed services. Temporary
hindering of service performance shall also constitute tardiness in the legal
sense.

 
18. Warranty, Liability
 

18.1
The vendor shall be liable for breach of duty pursuant to legal provisions,
without any restriction. This means that, in the event of breach of duty, in
particular in the event of deficient service performance, VF D2 can make the
following claims for:

 

·
Subsequent performance, including reimbursement of costs arising for VF D2 in
connection with the subsequent performance.

 
And, where sufficient legal grounds exist, for:
 

·
Reduction in fee or

 

·
Compensation for wasted expenditure or

 

·
Reimbursement of costs arising from self- performance

 

·
Rescission of the contract and / or

 

·
Compensation instead of service performance or

 

·
Compensation for wasted expenditure.

 
Otherwise, the terms of the following clauses shall apply.
 

18.2
In the event of subsequent performance, VF D2 shall have the right to choose
between rectification of defects and reperformance.

 

Page 16 of 31

--------------------------------------------------------------------------------


 

18.3
In the event of breach of duty, the vendor shall be obligated to provide VF D2
written notification of what measures are required to prevent such breach of
duty occurring in the further course of service performance.

 

18.4
In the event of breach of duty by the vendor, and after expiry without result of
a subsequent deadline set for the vendor by VF D2, VF D2 can take upon itself
elimination of the consequences of the breach of duty, or have them eliminated
by a third party, at the expense of the vendor. If documents or data in
possession of the vendor are required for this, the vendor shall immediately
render these free of charge to VF D2. If third party rights prevent such
elimination, the vendor is obligated to indemnify VF D2 against claims resulting
from these rights.

 

18.5
VF D2 shall only be obligated to serve notification of defects, pursuant to
German Commercial Code (HGB) section 377, if a defect was identifiable in the
framework of an appropriate quantity of random sample tests. Notification of
defects can be made within 6 weeks; payment made by VF D2 shall not constitute
acceptance of the services.

 

18.6
The warranty period for defect claims shall comprise 24 months, commencing with
the complete and unreserved acceptance (final acceptance) of the last
(component) service to be accepted pursuant to this contract.

 

18.7
If the vendor provides VD D2 services free of charge pursuant to section 2.1,
for instance for test purposes, the aforementioned rules shall apply, even in
the event that the vendor does not expressly refer to this contract.

     

  18.8 Contractual Penalty for Tardy Fault Elimination

 
Irrespective of the aforementioned rights, the vendor shall be obligated to
comply with the “Service Level Agreement” attachment to this contract without
any separate fee being paid to the vendor by VF D2.
 
If the established deadlines for a workaround or the elimination of faults are
exceeded (depending on which event occurs first), a contractual penalty
according to the table below shall become due and payable.
 
The amount of the penalty is determined on a per-fault basis depending on the
classification according to priority or the highest escalation level reached
before the fault was eliminated. 
 

   
Contract Penalty for Each Time the Escalation Level is Reached
(According to SLA Attachment) 
 
Fault Priority
(according to SLA attachment)
   
Escalation Level I
   
Escalation Level II
   
Escalation Level III
 
Priority 1
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
 
Priority 2
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
 
Priority 3
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
 
Priority 4
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]-
€
 



Page 17 of 31

--------------------------------------------------------------------------------


 
In case a fault is not eliminated within the established time period, a one-time
contact penalty shall apply. The contract penalties are due and payable at the
end of each 12-month period.
 
Example - Priority 1
 
Problem: The platform is down for 5 hours.
 
The penalty is calculated as follows: One-time penalty of [INFORMATION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] Euros due and payable
at the end of the 12-month period.
 
19. Compensation for Loss of Sales
 

19.1
The vendor shall be liable to pay compensation - irrespective of other rights
connected to vendor’s breach of duty pursuant to this contract - but shall be
afforded opportunity for reperformance, or set another deadline. In the event
that a fault in the service performed by the vendor should cause components in
the VF D2 mobile network to fail, and consequently VF D2 to suffer loss of sales
directly attributable to vendor’s breach of duty, then the vendor shall not be
afforded opportunity for reperformance, or set any other deadline.

 

19.2
All contractual or other penalties payable by the vendor as a direct result of
the respective fault in service are offset against the loss of sales.

 

19.3
For any compensation for the loss of sales, VF D2 must prove that the vendor
caused the damages.

 
20. Monitoring Performance of Service
 

20.1
VF D2 shall have the right to monitor at all times service performance by the
vendor, in particular the installation of IT systems in the VF D2 network. Both
parties shall bear the costs they respectively incur themselves.

 

20.2
The vendor shall be obligated to demonstrate to VF D2 the functionality of the
services being performed, on demand and upon reasonable prior notice during
normal business hours at the vendor’s place of business. The vendor shall ensure
that competent personnel are present at the demonstration to answer questions
from VF D2 connected with the demonstration quickly and accurately.

 
Page 18 of 31

--------------------------------------------------------------------------------


 
C. Acceptance and Further Procedure
 
21.   Acceptance
 

21.1
Work performed by the vendor - except the services provided under contracts of
service defined in this contract - shall require acceptance by VF D2, or third
parties on behalf of VF D2. Acceptance of services - comprising multiple
successive acceptance tests - is regulated in the “Specifications” attachment
and “ASP Quality Requirements” attachment. In the framework of the acceptance
procedure, in particular the following different declarations of acceptance may
be made:

 

·
Conditional Acceptance - under reservation of all rights - shall be granted if,
by this point in time, all tests specified have been passed successfully, and no
Category 1 or 2 faults have been identified, or if the vendor’s respective
service has been in commercial use for VF D2 longer than 2 weeks. Commercial use
occurs when VF D2, directly or through vendors acting in its name, provides all
end customers and potential end customers services based on the respective work
performed, without these customers receiving notification of any technical
restrictions.

 

·
A further acceptance, called Final Acceptance, shall be given if no Category 1,
2 and 3 errors exist any longer.

 

21.2
For component services, a final acceptance as defined above, independent of
acceptance of individual component services, can only be granted subsequent to a
final acceptance test of the interaction of the component services, in
particular of hardware and software, including interfaces. If the entire work is
divided into different phases, where the component service for the individual
phase can stand alone, a project-specific supplementary agreement can agree on
final acceptance for the respective stand-alone phases.

 

21.3
The vendor shall give VF D2 20 working days advance warning of completion of
work for the individual acceptance tests, in written form by fax.

 

21.4
VF D2 warranty rights shall commence with the vendor’s presenting a service (a
component service) for acceptance. The terms of section 18.6 are unaffected by
this.



Page 19 of 31

--------------------------------------------------------------------------------


 
22. Contractual Penalty for Faults during Acceptance
 

22.1
If faults in the work are identified during acceptance, the vendor shall be
obligated to pay a contractual penalty, the amount of which shall be calculated
as follows:

 
· According to type and number of defects, a points score shall be calculated
according to the following formula:
 
N=3X+2Y+Z
 
where:
 
N is the total points value,
 
X is the number of Priority 1 errors,
 
Y is the number of Priority 2 errors,
 
Z is the number of Priority 3 errors.
 
Errors are divided into the respective priority categories pursuant to the
“Service Level Agreement” attachment to this contract or a corresponding
attachment of the respective project-specific supplementary agreement.
 
· If the above formula give a value for N equal or greater to 20, the
contractual penalty shall be:


N= at least:
     
20
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
euros
 
25
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
euros
 
30
   
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
euros
 

 

22.2
The acceptance evaluation applies to the system as it is provided for the RFA
(Ready for Acceptance) milestone.

 

22.3
Contractual penalties paid shall be balanced against any VF D2 claims for
damages arising from the same cause in law; otherwise VF D2 warranty rights of
all kinds shall not be affected by the contractual penalty mentioned above.

 
23. Environmental Legal Provisions, Waste Disposal
 

23.1
The vendor shall indemnify VF D2 against any liability relating to its failure
to comply with material applicable laws for the protection of the environment
that apply to the services performed by vendor under this Contract.

 

23.2
If the legal provisions adduced in the following are applicable, the vendor
shall assume the responsibility of a producer pursuant to the German Battery
Ordinance and Directive 2002/96/EG of the European Parliament and Council of 27
January, 2003, on Waste Electrical and Electronic Equipment including the norms
implementing this directive in German law. To this extent, the vendor shall
indemnify VF D2 against all costs resulting from the above legal provisions in
connection with the contracted work. Furthermore, the vendor shall be obligated
to comply with the terms of the Directive 2002/95/EC of the European Parliament
and Council of 27 January, 2003, on the Restrictions on Harmful Substances
including the norms implementing this directive in German law.



Page 20 of 31

--------------------------------------------------------------------------------


 
24. Compliance with Human Rights Principles
 

24.1
The vendor shall undertake to comply with the “Declaration on Fundamental
Principles and Rights at Work” accepted by the member states of the
International Labor Organization in 1998, and the principles and rights laid
down here as well as in the eight core conventions (No. 87, 98, 29, 105, 100,
111, 138, 182) in the context of production and supply for VF D2. Furthermore,
the vendor shall undertake to comply with the principles and conditions set
forth in the “Ethical Purchasing” attachment.

 

24.2
Furthermore, the vendor shall undertake, with regard to products and deliveries
for VF D2, to only work with vendors or other third parties similarly respecting
the rights and principles mentioned above.

 
25. Rights to Services Performed, Results of Work and Means of Work
 

25.1
If creations protected by copyright or trademarks are incorporated in the
service performed, VF D2 shall acquire a non-exclusive, transferable right of
use unrestricted in time, space and content for so long as this contract is
valid. This right includes, in particular, use of such creations in own
business, or in third-party businesses, as well as its duplication,
distribution, showing, exhibiting, transfer via or without telecommunications,
editing or modifying as well as a commercial exploitation of the results of the
work, even subsequent to their use (such as editing or modifying). In the case
of the application of above rule to software, the vendor shall grant a
non-exclusive, non-transferable use right to VF D2 related to property rights
over the relevant data carriers.

 

25.2
If the vendor uses third-party software in service performance, and if the
license conditions for this exclude provision of exclusive rights for
unrestricted use, or restrict such provision, VF D2 shall receive a
correspondingly restricted right of use. The vendor shall indicate to VF D2 the
existence of such a situation, at the latest on conclusion of this contract.



Page 21 of 31

--------------------------------------------------------------------------------


 

25.3
VF D2 shall have the right, in all cases, to connect services performed by the
vendor, in the case of an IT system, with other VF D2 systems, or to integrate
them in other VF D2 systems. This shall apply irrespective of whether the other
systems are owned by VF D2, or whether they are operated by a third party on
behalf of D2.

 

25.4
The vendor shall not demand any separate fee for providing these rights
described above to VF D2 or to customers of VF D2. The provision of these rights
is covered by the fee pursuant to this contract.

 
Page 22 of 31

--------------------------------------------------------------------------------


 
D. Other
 
26. Third Party Rights
 

26.1
The vendor shall be responsible for its services or any third- party software it
supplies being free from third-party rights in Germany or abroad that restrict
use of the work by VF D2 as set forth in this contract. The vendor shall not be
liable for any infringement of third party rights resulting from changes to the
work performed, or to third-party software supplied, by the vendor, made by VF
D2 or third parties acting on behalf of VF D2.

 

26.2
The vendor shall be responsible for seeing that all licenses necessary for use
and provision of the contractual products in the framework of the contractual
services exist pursuant to the terms of this contract, and shall indemnify VF D2
against third-party claims due to absence of or infringement of the
aforementioned licenses.

 

26.3
The vendor shall be responsible for the proper performance of contractual
services relative to end customers, and indemnifies VF D2 against all claims
resulting from a breach of duty on the part of the vendor in performing the
contractual services.

 

26.4
Irrespective of the preceding section, the vendor shall be obligated to notify
VF D2 immediately in writing on learning of third-party rights.

 
27. Contractual Penalties
 

27.1
If the vendor has become liable for a contractual penalty, VF D2 shall be able
to enforce this even subsequent to settlement of vendor invoices for the period
in which the contractual penalties were incurred. German Civil Code section 341
paragraph 3 shall not apply. This holds irrespective of whether the contractual
penalty rule is contained in this contract, or in a supplement, and even if
there is no explicit reference to this rule.

 

27.2
Any contractual penalty payments by the vendor shall be balanced against VF D2
damage claims resulting from the same circumstance as the obligation to pay the
contractual penalty.

 

27.3
If VF D2 makes use of contractual or legal rights of rescission or termination,
claims for payment of contractual penalties already forfeited by the vendor at
the point of rescission or termination remain valid.

 
Page 23 of 31

--------------------------------------------------------------------------------


 
28. Contact Persons
 

28.1
The vendor shall appoint a project manager and a deputy project manager, who
shall prepare all necessary agreements relating to contract implementation, and
who can attain decisions promptly. Replacement of the project manager during the
term of the contract shall require written agreement in advance from VF D2. VF
D2 shall provide such agreement if there is an important reason for replacing
the project manager.

 

28.2
VF D2 shall have the right to demand the replacement of the vendor project
manager during the term of the contract.

 
29. Obligations to Cooperate
 

29.1
VF D2 shall take all measures to co-operate with service performance by the
vendor, to the extent that this is reasonable according to business
considerations.

 
30. Confidentiality, Protection of Data
 
30.1
Both parties shall be obligated to keep secret from third parties all details of
contractual agreements between them. This applies especially to prices. This
obligation shall not apply to transferal by VF D2 of information to other
members of the Vodafone Group Plc who in their turn shall be obligated to
confidentiality.

 

30.2
In particular, the vendor shall not name VF D2 as a reference customer, or
divulge the conclusion of this contract to third parties or to the public,
unless VF D2 shall give advance permission in writing.

 

30.3
Both parties shall assure each other that they shall treat all information
divulged to them from the other respective party, and expressly marked as
confidential, or the confidential character of which can be deduced from the
context, as trade secrets entrusted to them, and shall not divulge them to third
parties:

 

·
unless they were already known to the recipient before the obligation to
confidentiality or

 

·
are generally known or are becoming generally known through no fault of the
recipient or

 

·
they were legally divulged or rendered to the recipient without obligation to
confidentiality or

 

·
it can be proved that the recipient developed them independently or

 

Page 24 of 31

--------------------------------------------------------------------------------


 

·
written permission was given to the recipient, clearing them for general
circulation, or

 

·
they were divulged to a financing party in the course of capital financing and
for the sole purpose of obtaining said financing, to the extent that the
confidentiality agreement in this contract also applies to this third party, or

 

·
they needed to be divulged due to legal obligations.

 

30.4
The parties shall apply at least the same degree of care to keep confidential
confidential information divulged to them by the other party, that they apply to
similarly significant information of their own.

 

30.5
The party receiving the confidential information shall only give access to it to
those personnel requiring it for implementation of the contract.

 

30.6
If, in the framework of the contractual partnership between the parties, it
becomes necessary to entrust third parties with handling confidential
information, the party concerned shall request written permission from the other
party in advance. This party shall be able to refuse permission, if it is not
established that the third party is sufficiently obligated to confidentiality.

 

30.7
On demand of a contracting party, and at the latest by expiry of the
collaboration between the parties, all confidential information of the other
party shall be deleted such that it cannot be retrieved, or returned to the
other party. Deletion must be confirmed in writing immediately.

 

30.8
The vendor shall bear in mind that VF D2 is subject to numerous data protection
obligations, in particular pursuant to the Federal Act on Data Protection and
the Telecommunications Data Protection Ordinance. The vendor shall support VF D2
in meeting these obligations in the framework of the respective contractual
agreements. If the vendor recognizes that an IT system to be deployed in the
context of contract implementation, and for which the vendor is responsible in
the relationship to VF D2, will infringe VF D2 data protection obligations, the
vendor shall immediately notify VF D2 of this in writing.

 

30.9
The vendor shall be authorized to process and store data only as specified by VF
D2 in the context of the legal provisions.

 

30.10
All aforementioned confidentiality and data protection obligations shall
continue to apply even after expiry of this contract.

 
Page 25 of 31

--------------------------------------------------------------------------------


 
31. Subcontractors, Third Parties
 

31.1
If the vendor shall involve third parties in the performance of contractual
duties, the vendor shall be as liable for their behavior as for it is for its
own behavior.

 

31.2
The vendor shall waive any option of presenting exculpatory evidence pursuant to
German Civil Code section 831 paragraph 2.

 
32. Insurance
 
The vendor shall be obligated to conclude a third-party insurance for all
insurable damages that might be anticipated in the framework of the contract,
and to provide VF D2 with documentary proof of this insurance. The vendor shall
provide such documentary proof at least once per year without being requested to
do so.
 
The vendor shall be obligated to obtain third-party provided insurance coverage
from a qualified recognized insurance company containing errors and omission
coverage with at least the stated amount of US[INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] per claim and US$[INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] in the
aggregate.
 
33. Prohibition of Transfer of Claims
 
Claims of the vendor arising from this contract shall only be transferred to
third parties with the agreement of VF D2.
 
34. Term of Contract, Termination
 

34.1
This contract shall come into effect on August 27, 2007 with both parties
signing it, and will run for an unspecified time that shall, however, not be
less than [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2] years. It shall be terminable with at [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] months notice for both parties,
to be submitted by 30th June or 31st December of any year, after expiry of the
initial term. This shall not affect any right of immediate termination for an
important reason.

 

34.2
An important reason for immediate termination of this contract shall be given

 
- on a material uncured breach of vendor’s service performance based on the
service performance parameters contained in the “Specifications” attachment and
“Service Level Agreement” attachment
 
- if the other party ceases payment, or in case looming insolvency, insolvency
or over-indebtedness indicate a significant deterioration in a party’s financial
circumstances
 
- on offering an out-of-court settlement to satisfy the creditors of the other
party
 
Page 26 of 31

--------------------------------------------------------------------------------


 
- on an application being filed to initiate bankruptcy procedures for the assets
of the other party;
 
- on bankruptcy procedures being opened for the assets of the other party;
 
The other respective party shall be obligated to notify the party with right of
contract termination if grounds for termination should arise; provided, that the
other party shall have a reasonable period of time to cure the grounds for
termination.
 

34.3
In the event of termination of this contract, for whatever reason, the vendor
shall be obligated to support VF D2 to the best of its ability in continuing
operation of the service for a commercially reasonable period of time and
subject to the parties entering into a separate agreement regarding vendor’s
fees for the provision of such support. This shall apply irrespective of whether
VF D2 intends to operate the service after contract termination, or to have a
third party operate it.

 

34.4
Support to be provided by the vendor pursuant to the preceding section shall
encompass transfer by the vendor of all information, especially parameter
settings, monitoring settings, operating rules, reporting indicators etc. at no
extra charge for VF D2. The vendor shall be obligated to keep available, at all
times, relevant and up-to-date information for this purpose.

 

34.5
The vendor shall also be obligated, in the event of termination, or any other
ending of the contract, to transfer to VF D2, or a third party specified by VF
D2, all files for the contractual products, including metadata, as well as any
customer data collated during the period of contract. The details of this
electronic transfer shall be jointly defined in good time prior to termination
of the contract.

 

34.6
If termination of contract means that further operation of the service for VF
D2, which is necessary for VF D2 business operations, is impossible and / or
pointless in business terms, VF D2 shall have the right to demand from the
vendor that the agreed services be continued for, at the most, one year
subsequent to contract end. In this case, the parties will agree to other
contractual terms based on fair market terms and conditions for such continued
support.

 

34.7
Termination of contract, for whatever reason, must be submitted in writing.

 
35.   Period of Limitations
 

35.1
The period of limitations for payment claims on the part of the vendor arising
from this contract shall comprise three (3) years, commencing with the start of
the period of limitations as specified in law.

 

Page 27 of 31

--------------------------------------------------------------------------------


 

35.2
For all claims, the periods of limitations laid down by the German Civil Code
section 438, paragraph 1, no. 3, section 634a, paragraph 1, number 1, and
section 479, paragraph 1, all comprise (3) three years, including claims arising
from defects of title. Section 15.7 of the General Conditions of Purchase of IT
Services shall be governed by this section 35.2.

 
36.   Changes to Services
 

36.1
Changes to the agreed scope of service shall be agreed in a written supplement
to this contract.

 

36.2
Change requests shall be submitted in written form to the contact person of the
other respective party. The vendor shall examine change requests by VF D2 as a
rule within one working day, at the latest, however, within five working days,
and work out the effects of the changes in terms of functions, schedule and
prices, and detail them in writing in a supplementary proposal. If the change
request is labeled urgent by VF D2, then the aforementioned deadline shall
comprise one working day. The price calculation shall be presented
transparently.

 

36.3
VF D2 shall examine a supplementary proposal compiled by the vendor free of
charge, and notify the vendor within an appropriate period of time, to be agreed
case-by-case, whether VF D2 accepts the supplementary proposal. The
supplementary proposal shall include in particular: A description of the
proposal subject matter and the effects on existing documents and other results,
effects on the scope of service as defined, as well as changes to time and
material costs, and to the agreed schedule. If VF D2 rejects the proposal, this
contract shall be enacted as originally conceived.

 

36.4
Any change requests made by the vendor shall be examined by VF D2 as a rule
within five working days. The vendor shall be obligated to continue work
pursuant to the original format, if, and for as long as, no agreement is reached
pertaining to a change in the contract. If the vendor believes there are
technical arguments against implementation of the contract as it exists, the
vendor shall notify VF D2 of these in writing immediately.

 

36.5
Agreements to suspend work shall be made in mutual agreement and in writing. If
nothing to the contrary has been agreed for an individual case, the
implementation schedule and deadlines shall be rescheduled to accommodate the
interruption.



Page 28 of 31

--------------------------------------------------------------------------------


 

36.6
The parties shall agree on the personnel and competencies of a joint committee
that shall, regularly or irregularly, discuss preceding and future contractual
co-operation and that, under defined conditions, can effect contractual changes,
or binding decisions, on whether services performed are consistent with the
contract.

 
37. Site of Fulfillment, Court of Jurisdiction
 

37.1
The site of fulfillment for payment is the VF D2 head office. The site of
fulfillment for the vendor’s services is Düsseldorf, or the respective site of
deployment of the services, if nothing to the contrary has been agreed.

 

37.2
Court of jurisdiction for all legal disputes resulting from this contract is
Düsseldorf, unless another exclusive court of jurisdiction is specified by law.

 
38. Applicability for other Vodafone Companies
 

38.1
The vendor shall declare readiness to allow other companies with Vodafone Group
Plc having a direct or indirect stake of more than 25% to enjoy the conditions
of this contract as negotiated by the parties based on the location, size, and
business volume of such other company, should they wish.

 
39. Applicable Law, Requirement of Written Form, Severance Clause
 

39.1
If this contract shall be applied, the entire legal relationship between the
contracting parties shall be governed by German law on legal relations between
parties domiciled in the Federal Republic of Germany. The parties rule out any
application of the Vienna Convention on the Sale of Goods.

 

39.2
Changes to this contract must be made in written form. This shall also apply to
the abrogation or alteration of this requirement to make changes in written
form.

 

39.3
If one clause of this contract should be or become void, a legally valid
provision shall replace it, such that it optimally fulfils the declared will of
the parties. If such a clause is not obtained, the respective provision laid
down by German law shall be valid. The validity of all other clauses shall,
however, not be affected by the nullity of one clause.

 

39.4
If the preceding contract terms contain contradictions, the following order of
bindingness shall apply:

 
· This contract
 
· The attachments to this contract in numerical sequence.
 
Page 29 of 31

--------------------------------------------------------------------------------


 
· The VF D2 General Conditions of Purchase:
 
The DDP Incoterms 2000 shall supplement these.
 

39.5
The vendor’s General Terms of Business shall not apply. This shall also hold
true in individual cases where such General Terms of Business are not expressly
contradicted by VF D2.

 

39.6
The language of the contract is German. To the extent that German law allows,
the parties can draw up parts of the contract in English, and perform contract
implementation in English, as far as this is pertinent.



Page 30 of 31

--------------------------------------------------------------------------------


 

39.7
The attachments to this contract constitute components of the contract. This
contract contains the following attachments:

 
Attachment
1
- Specification
     
Attachment
2
- Service Level Agreement
     
Attachment
3
- Quality Requirements
     
Attachment
4
- Monitoring Alarming
     
Attachment
5
- Prices and Discounts
     
Attachment
6
- Consulting, Prices and Services
     
Attachment
7
- Bank Guarantee
     
Attachment
8
- Ethical Purchasing
     
Attachment
9
- Milestones
     
Attachment
10
- General Conditions of Purchase for IT Services

 
Düsseldorf, date: 8-27-2007
 
Schwerte, date: 8-27-2007
      /s/ Johannes Becher_______________________   /s/ Ian
Aaron                              
Vodafone D2 GmbH
 
Twistbox Games Ltd & Co KG



*WE HAVE REQUESTED CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS CONTAINED IN
THIS EXHIBIT. THE COPY FILED AS AN EXHIBIT OMITS THE INFORMATION SUBJECT TO THE
CONFIDENTIALITY REQUEST.*
 
Page 31 of 31

--------------------------------------------------------------------------------


 
“Applications & Games Service”
Att.05: “Prices and Discounts”

 
 
Request for Quotation
“Applications & Games Service”
 
Attachment 05:
Prices and Discounts


 


August 2007
Commercial in Confidence - Not for Disclosure
 


Page 1 of 5

--------------------------------------------------------------------------------



 
“Applications & Games Service”
Att.05: “Prices and Discounts”

 
Contents


1 Basic Revenue Share Model
 
3
 
2 Discount
 
3
 
Example calculation
 
3
 
3 Price Cap
 
3
 
4 Additional conditions
 
3
 
5 Systems covered by the revenue share
 
4
 
6 Service development
 
5
 
7 Wire Transfer Instructions
 
5
 

 
Page 2 of 5

--------------------------------------------------------------------------------


 
“Applications & Games Service”
Att.05: “Prices and Discounts”

 
The prices shall be quoted according to the following structure:
 
1 Basic Revenue Share Model
 
Overall monthly revenue share for Vendor in connection with the services
rendered under the Content Hosting and Services Agreement shall be: [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]% (the
“Revenue Share”).
 
The Revenue Share will be calculated based on total service revenue (net price
excluding VAT) of VF D2 for all mobile games and application content items
directly processed via Vendor’s platform especially including all revenues
through single purchase events and subscription models.
 
The Revenue Share will be retroactively calculated for each month based on the
revenue report send through the VF D2 financial department.
 
2 Discount
 
The total revenue amount based on the Vendor’s content selected by VF D2 and
delivered based on a separate games and applications content Partner Agreement
with Vendor and processed via Vendor’s platform will be deducted from the total
service revenue as a discount with a ratio of [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] before applying the Revenue
Share percentage defined above (ref 1.)
 
All revenues for downloads within subscription models will be calculated as such
as a single purchase would have been undertaken based on the valid single
purchase prices (net price excluding VAT) for specific content item at time of
download.
 
Example calculation


Assumptions (ficticious month):
 
VF D2 Total Service Revenue:
 
EURO [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
   
Vendor Total Content Revenue:
 
EURO [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
   
Vendor Total Content Revenue Discount:
 
EURO [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
 
(Explanation: [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24B-2])

 
Calculation:
 
Discount = [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24B-2]
 
Adjusted Service Revenue = [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2]
 
Revenue Share = [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24B-2]
 
3 Price Cap
 
In the event the monthly calculated Revenue Share for Vendor as provider for the
platform (ref. 1.) exceeds the price cap EURO [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] the amount exceeding the price
cap will be attributed to advertising spend on VF D2’s live! portal with the
purpose of promoting Vendor’s Games & Applications content.
 
The attributable monthly advertising spend will be calculated on a monthly basis
and accrued for use at Vendor’s discretion, but within 12 months of accrual.
 
4 Additional conditions
 

·
The fulfillment of all requirements of the RfQ is covered by the Revenue Share,
including development, integration, customization, quality assurance,
maintenance, software e.g. for wrapper, etc.

 
Page 3 of 5

--------------------------------------------------------------------------------




“Applications & Games Service”
Att.05: “Prices and Discounts”

 
·
Capacity extensions are covered by the Revenue Share. Capacity extensions of
bandwidth/traffic and hardware are included.

·
Features and requirements marked priority 1 or priority 2 have to be
ready-for-use on launch date. Priority 3 timeline is below

·
Quality assurance covers an average of 7 titles at about 100 Stock Keeping Units
each per week (also included in the Revenue Share).

·
VF D2 SHALL BE ENTITLED TO OFFER TO ITS END USERS EACH MONTH FREE OF CHARGE A
NUMBER OF DOWNLOADS NOT TO EXCEED [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24B-2] PERCENT [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]% OF THE AGGREGATE NUMBER OF
DOWNLOADS AS REPORTED BY VF D2 DURING THE PRIOR MONTH.

FOR EXAMPLE, IF THE TOTAL NUMBER OF DOWNLOADS IN THE MONTH OF SEPTEMBER IS
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2]
VF D2 MAY MAKE UP TO [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24B-2] DOWNLOADS FREE OF CHARGE.
THEREAFTER, VENDOR SHALL BE ENTITLED TO RECEIVE ITS REVENUE SHARE FOR EACH
ADDITIONAL FREE OF CHARGE DOWNLOAD CALCULATED BASED UPON AN AVERAGE GAME OR
APPLICATION RETAIL PRICE OF 3,99€.
·
VF D2 guarantees to Vendor a minimum of [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2] new launch slots per month for
supplier’s Games in the portal.

 
Priority 3 timelines
 
Priority 3 timeline

       
C2.2.5 UI SVG Support
 
Q1 2008
     
 
 
C2.5.4 The platform has to have the automated capability to send out specified
SMS/MMS to upsell additional content
   
Available with launch of the service
       
 
 
C2.6.12 The platform has to provide the capability for a MMS-Newsletter
   
Q1 2008
       
 
 
C2.6.17 Vendor has to provide SMS keyword discovery of content if required by VF
D2. The customer receives a (Video) MMS with a video trailer and a deeplink to
the purchase page.
   
Q1 2008
       
 
 
C2.5.6 Delivery into non-VF networks
   
Q1 2008
 

 
5 Systems covered by the revenue share
 
Systems covered by the revenue share include


System
Production System
Redundant Backup System for Production (Hotswitch)
Testing (MVTC)

Download Test Server

 
Page 4 of 5

--------------------------------------------------------------------------------




“Applications & Games Service”
Att.05: “Prices and Discounts”

 
6 Service development
 
For additional and further service development and change requests not included
in Att 1 Specifications or not otherwise included the supplier provides an
overall capacity of 33 mandays per month. Unused mandays will be credited up to
12 month.
 
7 Wire Transfer Instructions
 
All payments to be made to Supplier by VF D2 shall be made as follows:
 
Dortmunder Volksbank eG
Zweigstelle der Dortmunder Volksbank (optional)
 
Address: Kuhstr. 4, 58239 Schwerte
Credit to: Charismatix Ltd. & Co. KG
Account number: 633 030 1700
lban#: DE78 44160014 6330 3017 00
Reference: BIC GENODEMIDOR
Bank Code: 441600 14
 
Page 5 of 5

--------------------------------------------------------------------------------

